Citation Nr: 0607495	
Decision Date: 03/15/06    Archive Date: 03/29/06

DOCKET NO.  97-32 764A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, claimed due to exposure to ionizing 
radiation.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from July 1954 to June 
1956.  The veteran died in April 1995, and his widow is the 
appellant in this case.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas.  In that rating decision, the RO, in pertinent 
part, denied entitlement to service connection for the cause 
of the veteran's death.  The appellant's disagreement with 
that decision led to this appeal.  The Board remanded the 
case in July 2003.  The VA Appeals Management Center (AMC) 
returned the case to the Board in December 2005.  

The appeal is REMANDED to the RO via the AMC in Washington, 
DC.  VA will notify you if further action is required on your 
part.  


REMAND

In December 2005, after it had sent the case to the Board, 
the AMC received additional evidence and a statement from the 
appellant requesting an "in person review with the Board of 
Appeals."  In his February written brief presentation to the 
Board, the appellant's representative stated that the 
appellant's statement should be interpreted as a request for 
a hearing before the Board.  As the request complies with the 
provisions of 38 C.F.R. § 20.703 and 38 C.F.R. § 20.1304 
pertaining to requests for hearings before the Board, the 
Board will remand the case so the requested hearing may be 
scheduled.  

Accordingly, the appeal is REMANDED to the RO via the AMC for 
the following action:

The appellant should be scheduled for a 
Travel Board hearing at the RO in Little 
Rock, Arkansas.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

